Citation Nr: 9908791	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-02 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for mental deficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from February 7 to March 
31, 1942.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  This case was previously remanded by the Board for 
further development in July 1997.  That development has been 
completed and the case is now ready for appellate review.


FINDING OF FACT

Inservice examiners determined that the veteran suffered from 
mental deficiency while on active duty service.


CONCLUSION OF LAW

The claim for entitlement to service connection for mental 
deficiency is without legal merit.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 4.9, 4.127 (1998); Sabonis v. 
Brown, 6 Vet.App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a pre-existing mental disorder was 
aggravated by his active duty service.  He asserts that he 
was hospitalized for a mental breakdown during service, and 
that he has since been unable to achieve gainful employment.  
His service medical records are unavailable and are presumed 
to have been destroyed in a fire at the National Personnel 
Records Center in 1973.  However, a report from the Surgeon 
General's Office concerning the veteran's inservice hospital 
admission is of record.  That report states that the medical 
case diagnosis concerning the admission was a "mental 
deficiency, imbecile."  This disability was described as not 
being in the line of duty and having existed prior to the  
veteran's entrance into service.

On his April 1995 claim for benefits, the veteran listed no 
physicians or hospitals from which he had sought treatment 
since his separation from service in March 1942.  The veteran 
has not presented medical evidence regarding his current 
psychiatric status.

Evidence submitted by the veteran includes lay statements 
from his former spouse.  In her letter, the veteran's former 
spouse noted she met the appellant in 1976, and opined that 
the veteran has been unable to live independently since his 
discharge from service in March 1942, due to his mental 
problems.  She noted her opinion was based on personal 
observation and information learned from neighbors.

In its July 1997 remand, the Board requested that the veteran 
undergo psychiatric examination in order to ascertain the 
nature and etiology of any current psychiatric disability.  A 
memo from the Evansville, Indiana VA Outpatient Clinic states 
that the veteran failed to appear for the scheduled 
examination.  No reason for the failure to report was given.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shell be rated based on the evidence of record.  38 C.F.R. 
§ 3.655 (1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

With respect to "diseases" for which service connection can 
be obtained, VA has explicitly excluded mental retardation 
and mental disorders characterized by developmental defects.  
Hence any disability resulting therefrom cannot be service 
connected.  See 38 C.F.R. §§ 4.9, 4.127 (1998).  The Court of 
Appeals for Veterans Claims (Court) has acceded to this 
exclusion in previous cases.  See e.g., Winn v. Brown, 8 
Vet.App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. 
Cir. 1997); Elkins v. Brown, 8 Vet App 391 (1995); Johnson v. 
Principi, 3 Vet.App. 448 (1992); Beno v. Principi, 3 Vet.App. 
439 (1992).

Consequently, given that mental deficiency is not a 
"disease" for VA benefits purposes, the presumption of 
aggravation regarding pre-existing diseases is not for 
application.

As the above-cited law specifically excludes mental 
deficiency from those disabilities for which service 
connection may be granted, the Board finds that the veteran's 
claim for entitlement to service connection for mental 
deficiency is legally insufficient.  See Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994).


ORDER

A legally meritorious claim not having been submitted, the 
appeal for entitlement to service connection for mental 
deficiency is denied. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


